AO 24SB (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)
                                                                                                                FILED               i-age     fI

                                                                                                               JAN 1 5 2019
                                    UNITED STATES DISTRICT COU tT                                           ~ ..
                                               SOUTHERN DISTRICT OF CALIFORNIA                            CLoRK US DiSlHICT COURT
                                                                                                    SOUTH le RN DISTRICT OF CALIFORNIA

                     United States of America                              JUDGMENT Il'             ~·I   "'.    im CASE                    Df. PUTY

                                v.                                         (For Offenses C01nmitted On or After November I, 1987)


                    Nahun Castillo-Hernandez                                Case Number: 3:19-mj-20131-LL

                                                                           Stephen D Lemish
                                                                           Defendant's Attorney


REGISTRATION NO. 82250298

THE DEFENDANT:
 lZl pleaded guilty to count(s) 1 of Complaint
                                           ~~~~~~-------~~--------~-----

 0 was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                            Count Number(s)
8:1325(a)(2)                       ILLEGAL ENTRY (Misdemeanor)                                                  I


  D The defendant has been found not guilty on count( s)                 ~--~~~--------~~-~~



  D Count(s)                                                                dismissed on the motion of the United States.
                   ---~~~---~~~~----~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

  !SI Assessment: $I 0 WAIVED         !SI Fine: WAIVED
  !SI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                     charged in case _ _ .

      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Monday, January 14, 2019
                                                                          Date oflmposition of Sentence



                                                                          nJdrRLocK
                                                                          UNITED STATES MAGISTRATE JUDGE

                                                                                                                    3: l 9-mj-20131-LL
